DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael F. Hoffman (40,019) on 3/10/2022.

Claims 1 and 11 have been amended as follows: 

1. A computing system, comprising: 
a memory; and a processor configured to process flow data packets (FDPs) collected from a set of sensor devices, each installed in a toilet that collects a flow data packet (FDP) in response to a detected event from a fill tube in the toilet, wherein each FDP includes a sequence of flow rate values collected during the detected event, and wherein the processor is configured to: 
issue a first type of alert when the sequence in a current FDP includes more than a threshold number of data points; 
issue a second type of alert in response to a detected abnormal behavior of the current FDP relative to previously collected FDPs for a predetermined model of toilet; and 
calculated flow rate is determined as a volume of the toilet divided by a time of the detected event, the time being determined from the at least one FDP.

	11. A system, comprising:
a set of sensor devices, each installed in an associated toilet that collect a flow data packet (FDP) in response to a detected event, wherein each FDP includes a sequence of flow rate values collected during the detected event; and
a computing system that includes a memory and a processor configured to process flow data packets (FDPs) collected from the sensor devices, wherein the processor is configured to: 
issue a first type of alert when the sequence in a current FDP includes more than a threshold number of data points;
issue a second type of alert in response to a detected abnormal behavior of the current FDP relative to previously collected FDPs for a predetermined model of toilet; and
issue a third type of alert based on a water usage for the toilet, wherein the water usage is based on a calculated flow rate for a toilet determined from at least one FDP, wherein the calculated flow rate is determined as a volume of the toilet divided by a time of the detected event, the time being determined from the at least one FDP.


Allowable Subject Matter
Claims 1-20 are allowed.

As per claim 1, Brody (US 2017/0212533) discloses a computing system (see Figs. 3 and 4 and paragraph 0045: computing system 60), comprising: 
a memory (see Figs. 3 and 4 and paragraph 0045: computer system contains a memory); and 
a processor (see Figs. 3 and 4 and paragraph 0045: computing system includes a processor) configured to process flow data packets (FDPs) collected from a set of sensor devices, each installed in a toilet that collects a flow data packet (FDP) in response to a detected event, wherein each FDP includes a sequence of flow rate values collected during the detected event (see Fig. 3 and 4 and paragraphs 0017-0021 and 0027-0028: computing system receives data from remote sensors, collected event data is stored as chunks of data as a series of count or flow-rate values, meets the limitation of a flow data packets described in the applicant’s specification {a sequence of flow rate values for a given flow event}; and see paragraph 0026-0027 and 0030: data may be collected from a plurality of sensors installed in a set of toilets, i.e. plurality of toilets), and 
wherein the processor is configured to issue an alert based upon comparing the data for each flow event to a predetermined threshold or signature (see paragraph 0030-0031). 




Brackett (US 2016/0265208) discloses a system/processor that is configured to issue a type of alert, i.e. the recited second type of alert, in response to a detected abnormal behavior of the current flow data relative to previously collected flow data for an associated toilet (see Abstract, Fig. 6, and paragraphs 0029, 0032, and 0036-0037: system includes a processor for generating a calibration baseline for a toilet, system is designed to issue an alert in response to variations in flow data when compared to the calibration baseline, i.e. previously collected flow data). 

Korten discloses a system/processor that is configured to issue an alert, i.e. the recited third type of alert, based on a water usage for the toilet, wherein the water usage is based on calculated flow rate for a toilet determined from at least one flow event (see paragraph 0017, 0019, 0023, and 0025: determines usage from flow data and issues an alert when usage exceeds a threshold). 


a computing system that issue a first type of alert when the sequence in a current FDP includes more than a threshold number of data points;
issue a second type of alert in response to a detected abnormal behavior of the current FDP relative to previously collected FDPs for a predetermined model of toilet; and
issue a third type of alert based on a water usage for the toilet, wherein the water usage is based on a calculated flow rate for a toilet determined from at least one FDP, wherein the calculated flow rate is determined as a volume of the toilet divided by a time of the detected event, the time being determined from the at least one FDP.

Independent claim 11 is allowable for the same reasons as independent claim 1. 

Dependent claims 2-10 and 12-20 are allowable due to their dependency upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865